 1
 2
 3
                                  UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
 6
     TRASHED HOME CORPORATION,                 )
 7                                             )
                       Plaintiff,              )                 Case No. 2:14-cv-00233-GMN-CWH
 8                                             )
     vs.                                       )                 ORDER
 9                                             )
     BANK OF AMERICA, N.A., et al.,            )
10                                             )
                       Defendants.             )
11   __________________________________________)
12          This matter is before the court on the parties’ failure to comply with the court’s order (ECF
13   No. 45), dated October 30, 2018. The parties notified the court that they had reached a settlement,
14   and the court entered an order vacating the court-ordered settlement conference and requiring the
15   parties to file a stipulated dismissal or a joint status report by November 30, 2018. (Min. Order
16   (ECF No. 45).) To date, the parties have not filed dismissal documents or a joint status report. The
17   parties must meet and confer and file dismissal documents or joint status report by February 4,
18   2019. Failure to comply with this order will result in the issuance of an order to show cause.
19          IT IS SO ORDERED.
20
21          DATED: January 14, 2019
22
23                                                ______________________________________
                                                  C.W. Hoffman, Jr.
24                                                United States Magistrate Judge
25
26
27
28
